

Exhibit 10.5


AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
OF
ROCKIES EXPRESS PIPELINE LLC


This Amendment No. 1 (this "Amendment") to the Second Amended and Restated
Limited Liability Company Agreement of Rockies Express Pipeline LLC, a Delaware
limited liability company (the "Company”), is executed and effective this 13th
day of November, 2012, among Kinder Morgan W2E Pipeline LLC, a Delaware limited
liability company ("Exiting Member"), P&S Project I, LLC, a Delaware limited
liability company ("P&S"), COPREX LLC, a Delaware limited liability company
("COPREX"), and Rockies Express Holdings, LLC, a Delaware limited liability
company ("New Member").
RECITALS
WHEREAS, Exiting Member, P&S and COPREX are parties to that certain Second
Amended and Restated Limited Liability Company Agreement of Rockies Express
Pipeline LLC dated to be effective as of January 1, 2010 (the "LLC Agreement");
WHEREAS, on April 28, 2012, ConocoPhillips Company assigned and transferred to
Phillips 66 Company all of the membership interests of COPREX;
WHEREAS, on the date hereof, Exiting Member has assigned and transferred to New
Member the Membership Interest of the Company held by Exiting Member;
WHEREAS, in accordance with Section 12.3 of the LLC Agreement, the Members
desire to enter into this Amendment in order to reflect the admission of New
Member as a Member in substitution of Exiting Member and certain related
matters;
NOW, THEREFORE, the undersigned, being all of the Members, hereby enter into
this Amendment to provide as follows:
AGREEMENT
1.     Definitions. Capitalized terms not otherwise defined in this Amendment
shall have the meanings as set forth in the LLC Agreement.
2.     Admission of New Member. Effective as of the date of this Amendment, New
Member is hereby admitted as a Member of the Company in substitution of, and
with all of the rights and, subject to Section 7.3 of the LLC Agreement,
obligations of, Exiting Member pursuant to the Agreement. New Member hereby
agrees to be bound by the terms and provisions of the LLC Agreement from and
after the date hereof.
3.     Amendments. The LLC Agreement is hereby amended in the following
particulars only:
(a)         The following definitions are hereby added to Section 1.1 of the LLC
Agreement in their appropriate alphabetical position:
"Phillips 66 Member" means COPREX LLC, a Delaware limited liability company.
"Tallgrass Member" means Rockies Express Holdings, LLC, a Delaware limited
liability company.
(b)     The definition of "KMP" in Section 1.1 of the LLC Agreement is hereby
deleted.
(c)     The definition of "Operator" in Section 1.1 of the LLC Agreement is
hereby deleted and replaced with the following definition:


1



--------------------------------------------------------------------------------




"Operator" means Tallgrass NatGas Operator, LLC, a Delaware limited liability
company, or any successor thereto that the Company has engaged to operate and
maintain the Pipeline.
(d)     The definition of "Parent" in Section 1.1 of the LLC Agreement is hereby
deleted and replaced with the following definition:
"Parent" means (a) in the case of Tallgrass Member, Tallgrass Operations, LLC
and solely for purposes of Section 7.1.5(b) shall include Tallgrass Energy
Partners, LP, (b) in the case of Sempra Member, Sempra Energy and solely for
purposes of Section 7.1.5(b) shall include Sempra Global, (c) in the case of
Phillips 66 Member, Phillips 66 Company and solely for purposes of Section
7.1.5(b) shall include Phillips 66, and (d) in the case of any other Member, the
Person that either (i) Controls a Member and that has no other Person that
Controls it or (ii) is designated by the Company as the Parent of such Member in
connection with its admission to the Company.
(e)     The definition of "Rockies Credit Agreement" in Section 1.1 of the LLC
Agreement is hereby deleted and replaced with the following definition:
"Rockies Credit Agreement'' means the Credit Agreement, dated as of April 25,
2011, among the Company, the banks and other financial institutions listed on
the signature pages thereof as lenders (and each other person that becomes a
lender as provided therein), JPMorgan Chase Bank, N.A., a national banking
association, individually as a lender and as the administrative agent for the
lenders, Citibank, N.A. and Morgan Stanley Bank, N.A., as the co-syndication
·agents, and Bank of America, N.A. and Wells Fargo Bank, N.A., as the
co­documentation agents, as amended by First Amendment to Credit Agreement,
dated as of September 26, 2012, among the Company, the banks and other financial
institutions listed on the signature pages thereof as lenders (and each other
person that becomes a lender as provided therein) and JPMorgan Chase Bank, N.A.,
a national banking association, individually as a lender and as the
administrative agent for the lenders, together with any amendments and
supplements thereto and replacements thereof.
(f)      Section 2.3.1 of the LLC Agreement is hereby amended by adding the
following text at the end of such section:
The Members as of the date of the Amendment No. 1 to the LLC Agreement are
Sempra Member, Phillips 66 Member and Tallgrass Member, and their respective
Membership Interests and Sharing Ratios as of such date are set forth on Exhibit
A-1.
(g)     The first sentence of Section 2.8 is hereby amended and restated as
follows:
The principal office of the Company shall be 6640 West 143rd Street, Suite 200,
Overland Park, Kansas 66223 or at such other place as the Company may designate
from time to time.
(h)     Section 4.2.3 is hereby amended and restated as follows:
Approval of Disputed Operating Budget Proposed by Tallgrass Affiliated Operator.
Following the Project Completion Date, for any period during which an Affiliate
of the Tallgrass Member is the Operator, if the Company and the Operator cannot
agree on the terms of the upcoming annual Operating Budget proposed by the
Operator by November 1st of the year such Operating Budget is proposed, such
Operating Budget shall be submitted to the President of Tallgrass GP, LLC, the
Transportation President of Phillips 66 and the President of Sempra, which
Persons shall thereupon use their reasonable efforts to agree upon an Operating
Budget. If the Presidents of Tallgrass GP, LLC, Phillips 66 and Sempra do not
reach agreement on such Operating Budget by January 1st of the next year, the
Members shall utilize the provision in the arbitration procedures described in
Section 3.1(b) of the O&R Agreement.
(i)     Section 5.7 of the LLC Agreement is hereby amended by adding the
following text at the end of such section:
The Officers as of the date of the Amendment No. 1 to the LLC Agreement are· set
forth on Exhibit B-1.


2



--------------------------------------------------------------------------------




(j)     The address in Section 12.1(a) of the LLC Agreement is hereby deleted
and replaced with the following address:
Rockies Express Holdings, LLC
c/o Tallgrass Energy Partners, LP
6640 West 143rd Street, Suite 200
Overland Park, Kansas 66223
Attention: David G. Dehaemers, Jr.
Fax: (913) 928-6006


with a copy to:


Rockies Express Holdings, LLC
c/o Tallgrass Energy Partners, LP
6640 West 143rd Street, Suite 200
Overland Park, Kansas 66223
Attention: George E. Rider


(k)     The address in Section 12.1(c) of the LLC Agreement is hereby deleted
and replaced with the following address:


COPREXLLC
c/o Phillips 66
600 N. Dairy Ashford
Houston, Texas 77079
Attn: Manager, Joint Ventures
Fax: (281) 293-6292


with a copy to:


Phillips 66
600 N. Dairy Ashford (PW 8133)
Houston, Texas 77079
Attn: Deputy General Counsel, Commercial, Transportation and Marketing
Fax: (832) 765 - 0111     


(l)     The first address in Section 12.16 of the LLC Agreement is hereby
deleted and replaced with the following address:


Rockies Express Holdings, LLC
c/o Tallgrass Energy Partners, LP
6640 West 143rd Street, Suite 200
Overland Park, Kansas 66223
Attention: George E. Rider


(m)     Except for the first sentence of Section 2.3.1, all references in the
Agreement to "Kinder Morgan Member" are hereby replaced with "Tallgrass Member"
and shall from and after the date hereof refer to Rockies Express Holdings, LLC.
(n)     Except for the first sentence of Section 2.3.1, all references in the
Agreement to "ConocoPhillips Member" are hereby replaced with "Phillips 66
Member" and shall continue to refer to COPREX LLC, a Delaware limited liability
company.
(o)    Schedule 5.2 to the LLC Agreement is hereby amended and restated in its
entirety as set forth on Schedule 5.2 hereto.
(p)     The LLC Agreement is hereby amended to add a new Exhibit A-1, as set
forth on Exhibit A-1 hereto, immediately following Exhibit A to the LLC
Agreement.


3



--------------------------------------------------------------------------------




(q)     The LLC Agreement is hereby amended to add a new Exhibit B-1, as set
forth on Exhibit B-1 hereto, immediately following Exhibit B to the LLC
Agreement.
4.     Limited Effect; Ratification. Except as amended hereby, the LLC Agreement
is hereby ratified and confirmed, and shall continue to be, and shall remain, in
full force and effect in accordance with its terms as currently written.
5.     Captions. Titles or captions of Sections or Articles contained in this
Amendment are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Amendment or the
intent of any provision hereof.
6.     Governing Law. This Amendment shall be governed by, construed,
interpreted and applied in accordance with the laws of the State of Delaware
(excluding any conflict of law rules that would refer the matter to be decided
to the laws of another jurisdiction).
7.     Counterparts. The Members may execute this Amendment in two or more
counterparts, which shall, in the aggregate, be signed by all the Members, and
each counterpart shall be deemed an original instrument as against any Member
who has signed it.
* * * * *




4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Members have executed and delivered this Amendment as of
the date first above written.


Kinder Morgan W2E Pipeline LLC,
a Delaware limited liability company




By:     /s/ David Kinder                    
Name:                     
Title:                     




P&S Project I, LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      




COPREX LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      




ROCKIES EXPRESS HOLDINGS, LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      




Signature Page to Amendment No. 1 to Second Amended and Restated
Limited Liability Company Agreement of Rockies Express Pipeline LLC



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Members have executed and delivered this Amendment as of
the date first above written.


Kinder Morgan W2E Pipeline LLC,
a Delaware limited liability company




By:                         
Name:                     
Title:                     




P&S Project I, LLC,
a Delaware limited liability company




By:    /s/ John A. Pirraglia            
Name: John A. Pirraglia                
Title: VP - Operations                 




COPREX LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      




ROCKIES EXPRESS HOLDINGS, LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      






Signature Page to Amendment No. 1 to Second Amended and Restated
Limited Liability Company Agreement of Rockies Express Pipeline LLC



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Members have executed and delivered this Amendment as of
the date first above written.


Kinder Morgan W2E Pipeline LLC,
a Delaware limited liability company




By:                         
Name:                     
Title:                     




P&S Project I, LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      




COPREX LLC,
a Delaware limited liability company




By:    /s/ Carl Brooks                    
Name: Carl Brooks                    
Title: Vice President                  




ROCKIES EXPRESS HOLDINGS, LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      




Signature Page to Amendment No. 1 to Second Amended and Restated
Limited Liability Company Agreement of Rockies Express Pipeline LLC



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Members have executed and delivered this Amendment as of
the date first above written.


Kinder Morgan W2E Pipeline LLC,
a Delaware limited liability company




By:                         
Name:                     
Title:                     




P&S Project I, LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      




COPREX LLC,
a Delaware limited liability company




By:                        
Name:                     
Title:                      




ROCKIES EXPRESS HOLDINGS, LLC,
a Delaware limited liability company




By:    /s/ David G. Dehaemers, Jr.            
Name: David G. Dehaemers, Jr.            
Title: President and CEO              




Signature Page to Amendment No. 1 to Second Amended and Restated
Limited Liability Company Agreement of Rockies Express Pipeline LLC



--------------------------------------------------------------------------------





EXHIBIT B-1


Officers


Moler, William
Chairman of the Board
Walker, Doug
President
Brauchle, Gary
Vice President, Treasurer, and Chief Financial Officer
Rider, George
Vice President and Secretary
Adams, Deborah
Vice President (Phillips)


Brooks, Carl L.
Vice President (Phillips)
Rafter, Mick
Vice President
Evanoff, Stefan
Vice President
Harrington, Robert F.
Vice President
Holstlaw, Randy
Vice President
Johnson, Doug
Vice President
Sears, Richard
Vice President
Carroll, T.J.
Vice President and Assistant Secretary
Griffin, Doug
Vice President, Operational Controller
Baker, Jim
Assistant Secretary (Sempra)
Jones, Christopher
Assistant Secretary








--------------------------------------------------------------------------------






SCHEDULE 5.2


Directors and Alternate Directors




Tallgrass Member


Directors:    Gary Brauchle
William R. Moler


Alternate Director:     David G. Dehaemers, Jr.


Sempra Member


Director:     John A. Pirraglia


Alternate Director: Michael P. Gallagher


Phillips 66 Member


Director: Carl L. Brooks


Alternate Director: Deborah G. Adams







--------------------------------------------------------------------------------






EXHIBIT A-1
Membership Interests






Members
%Membership Interest
% Sharing Ratio
Tallgrass Member
50
50
Sempra Member
25
25
Phillips 66 Member
25
25






